DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, 24, Kim discloses a display panel comprising a plurality of blocks (paragraph [0050], Fig. 1, display panel 110 includes a display area 112 and a non-display area 114), the block comprising a plurality of first-gate lines extending in a first direction and a plurality of second-gate lines extending in a second direction different from the first direction (paragraph [0051], Fig. 1, vertical gate lines GV (hereinafter, referred to as first gate lines) extended in a first direction X1, horizontal gate lines GH (hereinafter, referred to as second gate lines) extended in a second direction X2 to cross the first gate lines GV),
wherein the first-gate lines are connected to corresponding second-gate lines one-to-one in the block (paragraph [0052], Fig. 1, first gate lines GV are connected with the second gate lines GH in a one-to-one correspondence),
wherein the block is divided into a first area and a second area (see Fig. 2),
Kim fails to disclose wherein the second-gate lines disposed in the first area of the block (Fig. 2, GH1) are contiguous and are connected to odd numbered first-gate lines (Fig. 2, GV1) among the plurality of first-gate lines one-to-one.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERALD JOHNSON/
Primary Examiner, Art Unit 2627